Exhibit 10.48

 

Responsible Entity
CPT Manager Limited
ABN 37 054 494 307

Centro

Properties Group

Centro Properties Limited
ABN 45 078 590 682
Centro Property Trust
ARSN 091 043 793

 

Important Notice:

 

This Application must be completed and submitted to Centro Properties Limited by
no later than 5.00 pm Pacific Coast Time on July 20, 2007

 

Centro Properties Limited (ABN 45 078 590 682)
Centro Executive Option Plan
APPLICATION FOR OPTIONS

 

To:          The Directors,
Centro Properties Limited
Fax #: +61 3 9803 1112

 

I, whose name and address appear below, apply on the terms of the Centro
Executive Option Plan (as referred to in the invitation dated July 9, 2007 and
the Plan Rules) for Options from Centro Properties Limited (“Centro”) to acquire
a Stapled Security in Centro Properties Group.

 

If the Options for which I apply are granted to me, I agree to be bound by the
terms and conditions of the invitation (as the same may be varied from time to
time pursuant to the Plan Rules).  I also agree to be bound by the constitution
of Centro Properties Limited and the trust deed of Centro Properties Trust
should Stapled Securities be issued to me upon exercise of an Option.

 

I acknowledge that Centro and Centro Properties Group may use the personal
information collected from me to perform their obligations under the Plan.  I
authorize Centro and Centro Properties Group to disclose this information to
others (including to its related parties and agents), for the purposes of
performing its duties under the Plan (including the transfer of this information
outside my home country as required).  Centro will provide me with access to
this information if I contact Centro at the above address, and I can correct
this information if it is inaccurate, incomplete or out of date.

 

I acknowledge that by making this application I agree to the operation of the
Foreign Exchange Adjustment in respect of my Options grant.

 

I acknowledge that, pursuant to the Plan Rules, Centro retains the discretion to
refuse to accept my application.

 

--------------------------------------------------------------------------------


 

I acknowledge that this invitation, and any subsequent invitation made under the
Plan, is being made by Centro Properties Group at the request of my employer as
the Long Term Incentive component of my compensation package and is in line with
any contractual obligations with my employer associated covering Long Term
Incentives.

 

Number of Options applied for

 

                  

(time vesting)

Number of Options applied for

 

                  

(performance vesting)

 

 

Mr, Mrs, Miss, Ms

 

Surname

 

Given Names
(Do not use initials for first two)

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Zipcode

 

 

 

 

 

 

Signature

 

 

Dated

 

2007

 

--------------------------------------------------------------------------------